Title: From George Washington to Major General Philip Schuyler, 27 January 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Morris Town 27th Jany 1777

I take this, the first Opportunity, of answering your Favor of the 15th instant from Fishkill. I thank You four Your Congratulation upon our late Successes, which I hope have stopped the Carreer of the Enemy for the Winter, & will give us some little Time to breathe, & to draw together the new Army, which begins, but slowly to make Its appearance. As fast as the New Levies most contiguous to the Lakes, are ready

for the Field, I shall order them up to that Quarter, in the Mean Time You will contrive to make a shift, as I have done with temporary Supplies of Militia.
If the British Troops leave Rhode Island, of which there seems a great Probability, I hope they will be able to send You a Good reinforcement, out of the Numbers which were collected to oppose them.
I wish It was in my Power to furnish You with Blankets for Van Schaicks Regiment, we are not half covered Ourselves, nor do I see where we are to get them. The Congress has ordered the different Agents to make a Return of the Cloathing purchased for the Continent in the different States. When that is complied with, we shall know our Stock, & how to proportion It to our different Wants. I have appointed Mr Mease, of Philadelphia Clothier General for the Continental Army, I hope by that, & some Other Regulations, that our Army will be better & more regularly supplied next Campaign, than It has been heretofore.
I know Your Difficulties will be great in procuring a proper Quantity of Ordinance & Ordinance Stores against next Campaign, but I hope You will be assisted in the latter, from an Elaboratory which Genl Knox is now gone to establish at Hartford in Connecticut, & if our Adventures are lucky, we shall be well supplied with Field Artillery from France. We must depend upon our own Works for Heavy Cannon, & tho’ they may not furnish the full Quantity, I hope as many, as will make a tolerable Shift, may be procured. The Enemy have given out that they had taken a Ship from France with Artillery on Board, but I have never heard of her being brought in, so I hope It is not true.
Inclosed You have a Letter from Mr Hancock and sundry resolves of Congress, they were sent open to Me by General Gates, with a Desire to forward them. I also inclose a Letter from Capt. Gamble to me, You will see his request, & the Very particular Circumstances under which he labours, if It can safely be granted, please to let me know that I may give him an Answer. For I have rested the Matter entirely upon Your Approbation.
By a Resolve of Congress passed some little time ago, I find that upon Your Application for 94 Tons of Cannon & Cartridge Powder, they have desired me to supply You with that Quantity. I am surprised at this Resolve, as I never have more Powder with me than is necessary for the immediate Consumption of the Army. I have wrote this to Congress, & therefore suppose they will take Care to have It forwarded from the Magazines, I have also desired them to make me a Return of the Stock of Powder on Hand & where It is deposited, that I may know where to apply for It in Case of Emergency.
Be pleased to contrive the inclosed to Doctr Stringer, It is to signify

to him his Dismission, by Congress, from the Director ship of the Northern Department. Doctr Potts is appointed in his Room. I am with great regard Dr Sir, Your Most Obedt Servt

Go: Washington.

